Title: John Adams to Cotton Tufts, 9 December 1780
From: Adams, John
To: Tufts, Cotton


     
      Dear Sir
      Amsterdam Decr. 9. 1780
     
     Your Favour of July 25th was received in Paris in my Absence, and I have never had opportunity, to acknowledge it, till now.
     You are now I hope happy, both in the Constitution and Administration of Government. It cannot be long before We shall see the Lists.
     I am obliged to you for the Journal of the Weather, but cannot admit your Excuse for not writing me Politicks. Every one says you will have publick Affairs from others. So I get them from none.
     The Institution of an Accademy of Arts and Sciences, does you much honour in Europe, and it will after a little Time be incouraged, many Ways. But dont set your Hearts upon Benefactions from abroad. It is a shame that We should beg for Benefactions. There have been but two Hollis’s—there will perhaps be no more.
     Indeed America will never derive any good from Europe of any Kind. I wish We were wise enough to depend upon ourselves for every Thing, and upon them for nothing. Ours is the richest and most independent Country under Heaven, and We are continually looking up to Europe for Help! Our Riches and Independance grow annually out of the Ground.
     The English are hiring ships here to carry Troops and Provisions to America—they have hired about a Dozen and there are Orders to hire as many as they can.
     The Dutch are waiting for the English stocks to fall below Sixty and then every body will put their Money into them. These Gudgeons are deceived. The English Emmissaries give out that there will be Peace, and the credulous Dutch believe it, and they think that after a Peace the English stocks will rise, as they did after 1763. So they hope to get 15 or 20 Per Cent clear Profit. But there is not the least Probability of Peace: nor will the English stocks rise after it, when it comes.
     The Dutch have acceeded to the neutral Confederation, but this I suspect, will be brutum Fulmen.
     I inclose you a Pamphlet or two and am, with affectionate Respects to the Family &c.
    